Ryan, C.
This action was for the amount of loss by -the partial destruction of a stock of confectionery and baking goods, *777owned by the plaintiffs in error. The district court of Buffalo county, from which this error proceeding is prosecuted, instructed the jury that as the parties had agreed that the damage to the goods not destroyed was $100, and the value of those destroyed was by the insurance company admitted to be $27.90, a verdict should be returned for $127.90, and accordingly there was a verdict and judgment. In the testimony of F. H. Ormsby, a member of the firm of Nye & Ormsby, he admitted that it was agreed between himself, acting for the said firm, and the agent of the insurance company, that the damage'to the goods not destroyed was $100. This was not contradicted. The proof of loss of goods destroyed fixed their value at $27.90, so that as to both items the court properly instructed the jury to find as it did. The judgment of the district court is
AFFIRMED.